                                           Case 4:17-cr-00085-JST Document 9 Filed 12/07/20 Page 1 of 1




                                   1                                                                 FILED
                                   2
                                                                                                       Dec 07 2020
                                   3

                                   4                                                             SUSANY. SOONG
                                                                                            CLERK, U.S. DISTRICT COURT
                                   5                                                     NORTHERN DISTRICT OF CALIFORNIA
                                   6                                                                 OAKLAND

                                   7

                                   8                                UNITED STATES DISTRICT COURT

                                   9                               NORTHERN DISTRICT OF CALIFORNIA

                                  10                                    SAN FRANCISCO DIVISION

                                  11
                                        USA,
                                  12                                                   Case No. 17-cr-00085-JST-1 (LB)
Northern District of California
 United States District Court




                                                      Plaintiff,
                                  13
                                                v.                                     ORDER RECALLING ARREST
                                  14                                                   WARRANT
                                        LAGRONE,
                                  15
                                                      Defendant.
                                  16

                                  17
                                          The defendant appeared before the undersigned United States Magistrate Judge. The court
                                  18

                                  19   withdraws the warrant in the case.

                                  20      IT IS SO ORDERED.

                                  21   Dated: December 7, 2020                   ______________________________________
                                  22                                             LAUREL BEELER
                                                                                 United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                       ORDER FOR RELEASE 17-cr-00085-JST-1
